DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Response to Amendment
The Amendment filed April 29, 2022 has been entered. Claims 31-37 and 50-54 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-37 and 50-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 31 and 50 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how exactly big the pores are based on the term. 
	Claims 32-37 and 51-54 are rejected based on their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37 and 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 2016/0022180 A1) (hereinafter – Joseph).

Regarding claim 31, Joseph discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
an implantable subcutaneous encapsulation device comprising a lumen that is operable to receive cells (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.”), and
a vascularization membrane at least partially encapsulating the lumen, wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0088], “The pores 321 can be, for example, between 10 and 200 micrometers in diameter and have a density of 5 to 100 pores per square millimeter of surface area.”), and
wherein the vascularization membrane is operable to allow for ingrowth of vasculature (Para. [0088], “For example, the outer layer 311 can have a pore 321 diameter of 30 to 40 μm to optimize the ingrowth and maintenance of vascular tissue with a high density of capillary vessels and minimize the formation of fibrous tissue.”);
at least one glucose sensor provided within the encapsulation device (Para. [0082], “The implant 100 can be used to filter interstitial fluid or plasma into an ultra-filtrate and measure the amount of analyte, such as glucose, in the ultra-filtrate.”);
a glucose sensor reader in communication with the at least one glucose sensor (Para. [0148], “The implanted monitoring system can communicate with an external electronics module via telemetry. The external module can be a smart cell phone with a large color display and an integrated glucose meter to facilitate re-calibration. The external module can have programmable alerts and alarms for hyperglycemia, hypoglycemia, and rapid rate of glucose change.”); and
an insulin infusion device operatively connected to the at least one glucose sensor (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
Regarding claim 32, Joseph discloses The system of claim 31, wherein the encapsulation device further comprises a channel that is operable to convey at least one of oxygen and air to the encapsulation device (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”).
Regarding claim 33, Joseph discloses The system of claim 31, wherein the at least one glucose sensor is provided within the lumen of the encapsulation device (FIG. 1, “flow through sensor 105”).
Regarding claim 34, Joseph discloses The system of claim 31, wherein the device is in communication with a remote system that is operable to receive signals from the at least one glucose sensor (Para. [0148], “The implanted monitoring system can communicate with an external electronics module via telemetry. The external module can be a smart cell phone with a large color display and an integrated glucose meter to facilitate re-calibration. The external module can have programmable alerts and alarms for hyperglycemia, hypoglycemia, and rapid rate of glucose change.”).
Regarding claim 35, Joseph discloses The system of claim 34, wherein the remote system is operatively connected to the insulin infusion device to allow remote regulation of the insulin infusion pump (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
Regarding claim 36, Joseph discloses The system of claim 31, wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
Regarding claim 37, Joseph discloses The system of claim 31, wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (Para. [0029], “The controller can be configured to regulate the pump based upon readings from the at least one pressure sensor to maintain a constant flow of fluid through the sensor. The sensor can be an optical sensor. The sensor can be a differential oxygen sensor, an enzyme sensor, an electrochemical sensor, a fluorescence sensor, or a physical change sensor.”).
Regarding claim 50, Joseph discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
 an implantable subcutaneous encapsulation device comprising a first lumen and a second lumen that are operable to receive cells (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And “a plurality of porous catheters 101a, b attached to a central module 103.”), and 
a vascularization membrane at least partially encapsulating the lumens, wherein the vascularization membrane comprised pore sizes of between approximately 5 and 10 micrometers (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0088], “The pores 321 can be, for example, between 10 and 200 micrometers in diameter and have a density of 5 to 100 pores per square millimeter of surface area.”);
 a glucose sensor provided within the first lumen and the second lumen of the encapsulation device (Para. [0082], “The implant 100 can be used to filter interstitial fluid or plasma into an ultra-filtrate and measure the amount of analyte, such as glucose, in the ultra-filtrate.”);
a gas channel extending between, along and adjacent to the first lumen and the second lumen, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the glucose sensor (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”);
a glucose sensor reader in communication with the glucose sensor (Para. [0148], “The implanted monitoring system can communicate with an external electronics module via telemetry. The external module can be a smart cell phone with a large color display and an integrated glucose meter to facilitate re-calibration. The external module can have programmable alerts and alarms for hyperglycemia, hypoglycemia, and rapid rate of glucose change.”); and
an insulin infusion device operatively connected to the glucose sensor (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
Regarding claim 51, Joseph discloses The system of claim 50, wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
Regarding claim 52, Joseph discloses The system of claim 50, wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (Para. [0029], “The controller can be configured to regulate the pump based upon readings from the at least one pressure sensor to maintain a constant flow of fluid through the sensor. The sensor can be an optical sensor. The sensor can be a differential oxygen sensor, an enzyme sensor, an electrochemical sensor, a fluorescence sensor, or a physical change sensor.”).
Regarding claim 53, Joseph discloses The system of claim 31, wherein the encapsulation device comprises a second lumen (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And “a plurality of porous catheters 101a, b attached to a central module 103.”).
Regarding claim 54, Joseph discloses The system of claim 53, further comprising a gas channel extending between, along and adjacent to the lumens, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the at least one glucose sensor (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”).

Response to Arguments
Applicant’s arguments with respect to claims 31-37 an 50-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791